Per Curiam.—
The question here really is, whether a sale under a younger mortgage destroys a prior lien by judgment, although that judgment is entered on a bond accompanying an elder mortgage. Had there been no judgment, the lien of the mortgage would have remained; it would not have been paid out of the proceeds, and the purchaser would have taken the property subject to it, under the act of 6th April, 1830. (Stroud’s Purd. tit Execution.) The argument that the entry of the judgment on the bond does not alter the case, is not tenable.
Rule discharged.